DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	2.	          Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application IN201911021952 was received on 06/24/2020.

Claim Objections
3.	Claims 2 – 3, 6, 9 – 10, 14, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

4.	Claims 1, 4 – 5, 7 – 8, 11 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walke (US 20170134298 A1) in view of Watfa (US 20120182912 A1).

Regarding claim 1, Walke discloses an apparatus (see Fig. 2), comprising: 
a processing element (processor; see Fig. 2) configured to cause a dual subscriber identity module (SIM) dual standby (DSDS) wireless device (DSDS device; see paragraph [0046] and Fig. 2) to: 
	establish a cellular link with a cellular base station using a first SIM (active communication on the modem sack associated with the first SIM; see paragraph [0074]; with BS; see paragraph [0035]); 
	establish a packet data network (PDN) connection using the first SIM (connection is a PDN connection; see paragraph [0074]); 
	store information identifying a bearer associated with the PDN connection (existing data bearer associated with physical SIM (i.e. first SIM) is identified; see paragraph [0004]; the Examiner notes that in order for the bearer to be identified, some information must be stored); 
	interrupt using receiver circuitry of the wireless device for the first SIM to communicate using a second SIM, wherein the wireless device does not monitor the cellular link with the cellular base station while the receiver circuitry of the wireless device is used to shared RF resource is used for both SIMs, and tunes away from communication using first SIM to second SIM; see paragraphs [0071 - 0072]); 
	resume using receiver circuitry of the wireless device for the first SIM (RF resource tunes back and forth between communication using the two SIMs; see paragraphs [0071 - 0072]);
	determine whether the bearer associated with the PDN connection is active after resuming using receiver circuitry of the wireless device for the first SIM based at least in part on the interruption to using receiver circuitry of the wireless device for the first SIM (device identifies an existing bearer associated with the first SIM; see paragraph [0085] and Fig.4 element 412); and 
Walke does not explicitly disclose that the determination of whether the bearer is active is done based in part on the interruption in using the receiver circuitry, and does not disclose the limitation regarding releasing the PDN connection.

Watfa discloses subject matter relating to dual connectivity and connection switching. Specifically, Watfa discloses:
 determine whether the bearer associated with the PDN connection is active after resuming using receiver circuitry of the wireless device for the first SIM based at least in part on the interruption to using receiver circuitry (after having switched from LIPA to non-LIPA connection, network controls the WTRU to resume suspended LIPA PDN connection; see paragraph [0211] and Fig. 16)
WTRU releases bearers if resuming the suspended PDN connection fails; see paragraph [0149]; the Examiner notes that if the PDN connection is no longer active, trying to resume it would fail).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Walke with Watfa by incorporating the condition for identifying whether the bearer is still active, and also releasing the PDN connection if it isn’t active. The former would have been obvious to one of ordinary skill in the art, as the bearer may have been removed by the network while it was not being used, and the latter would have been obvious as maintaining resources for inactive contexts is wasteful. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 4, Walke and Watfa teach the subject matter of the parent claim(s), as noted above. Walke further discloses:
	wherein the PDN connection is associated with a service type (connections have service types; see paragraph [0052]),
	Walke does not disclose the remainder of the claim. 

	However, Watfa further discloses:
CSFB service type (i.e. a condition of the service type), and based on this, the WTRU reselects to a particular domain; see paragraphs [0204], [0195] and Figs. 11 - 14), 
		wherein the processing element is further configured to cause the wireless device to attempt to re-establish the PDN connection based at least in part on the one or more conditions associated with the service type being met (WTRU reselects based on the service type being CSFB; see paragraph [0195]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Walke and Watfa with Watfa by having a service type condition be a factor in when to determine whether the bearer is active, and by trying to reestablish the PDN connection based in part on the condition. One of ordinary skill in the art would have found both obvious, as this would allow more specificity in when to check if the bearer is active, and when to reestablish the connection. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 5, Walke and Watfa teach the subject matter of the parent claim(s), as noted above. Walke does not disclose the limitation of claim 5, However, Watfa discloses:
CSFB is requested and granted (i.e. CSFB is active); see paragraph [0204]) 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Walke and Watfa with Watfa by having the condition be that the service type is in active use. One of ordinary skill in the art would have found both obvious, as if the requested service type is not in active use, it would require more to reestablish the connection. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
	
	Regarding claim 7, Walke and Watfa teach the subject matter of the parent claim(s), as noted above. Walke further discloses:
	wherein the cellular link includes an LTE link, wherein the bearer associated with the PDN connection includes an evolved packet service (EPS) bearer (first SIM can use an EPS bearer over a LTE connection; see paragraph [0061]).             Regarding claim 8, Walke discloses a wireless device (see Fig. 2), comprising: 
     an antenna (antenna; see Fig. 2 element 220); 
     a radio operably coupled to the antenna (RF resource and modem; see Fig. 2 elements 216 and 218); and 
processor; see Fig. 2 element 206); 
     wherein the wireless device is configured to: 
          establish a packet data network (PDN) connection via a cellular link with a cellular base station (active LTE PDN communication through BS; see paragraphs [0035], [0061] and [0074]), wherein the PDN connection is established by a non-access stratum (NAS) layer of the wireless device (NAS layer; see paragraph [0050] and Fig. 3; the Examiner notes that all layers are used to establish a communication link);  
          store information identifying a bearer associated with the PDN connection at a radio resource control (RRC) layer of the wireless device (existing data bearer associated with connection is identified; see paragraph [0004]; the Examiner notes that in order for the bearer to be identified, some information must be stored, and that this happens at every layer);
     Walke does not explicitly disclose the remainder of the claims.

     Watfa discloses:
          determine, at the RRC layer, that the bearer associated with the PDN connection is not active (WTRU determines that the connection is deactivated; see paragraph [0200] and Fig. 12; the Examiner understands that a connection which is deactivated to be deactivated at all layers); 
          release the PDN connection at the NAS layer based at least in part on the indication that the bearer associated with the PDN connection is not active (WTRU releases bearers if resuming the suspended PDN connection fails; see paragraph [0149]; the Examiner notes that if the PDN connection is no longer active, trying to resume it would fail).

	
          Walke and Watfa do not explicitly disclose providing an indication from the RRC layer to the NAS layer that the bearer associated with the PDN connection is not active. 
          However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Walke and Watfa to include this, as the whole network stack should be operating on the same information—if knowledge about a bearer is available at one layer, but not another, this is something that could cause problems, and should be remedied. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
	Regarding claim 11, Walke and Watfa teach the subject matter of the parent claim(s), as 
          determine whether one or more conditions for keeping the PDN connection active are met (WTRU reselects based on the service type being CSFB; see paragraph [0195]).
          and attempt to re-establish the PDN connection at the NAS layer if one or more conditions for keeping the PDN connection active are met (WTRU reselects based on the service type being CSFB; see paragraph [0195]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Walke and Watfa with Watfa by determining whether conditions for keeping a PDN connection active are met, and attempting to reestablish the PDN connection if true. One of ordinary skill in the art would have found both obvious, as this would allow more flexibility in reestablishing the connection. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 12, Walke and Watfa teach the subject matter of the parent claim(s), as noted above. Walke does not explicitly disclose the limitations of claim 11. However, Watfa  further discloses wherein the one or more conditions for keeping the PDN connection active comprise one or more of: 
CSFB is requested and granted (i.e. CSFB is active); see paragraph [0204])
	or a timer associated with keeping the PDN connection active being unexpired 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Walke and Watfa with Watfa by having the condition be that the service type is in active use. One of ordinary skill in the art would have found both obvious, as if the requested service type is not in active use, it would require more to reestablish the connection. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 13, Walke and Watfa teach the subject matter of the parent claim(s), as noted above. Walke further discloses 
	wherein the wireless device comprises a dual subscriber identity module (SIM) dual standby (DSDS) wireless device (DSDS device; see paragraph [0046] and Fig. 2) 
	Walke does not explicitly disclose the remaining limitation, apart from interrupting the connection using the first SIM to use the radio for connection using a second SIM (RF resource tunes back and forth between communication using the two SIMs; see paragraphs [0071 - 0072]);


	wherein determining that the bearer associated with the PDN connection is not active is performed based at least in part on an interruption to using a first SIM of the DSDS wireless device caused by use of a second SIM of the DSDS wireless device (WTRU determines that the connection is deactivated; see paragraph [0200] and Fig. 12; the Examiner understands that a connection which is deactivated to be deactivated at all layers);
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Walke with Watfa by determining that the bearer is not active based on the interruption. One of ordinary skill in the art would have found it obvious to do so, as the bearer may have been revoked after not being in use. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 15, Walke discloses a method, comprising: 
	by a wireless device (see Fig. 2): 
		establishing a radio resource control (RRC) connection with a cellular base station (RRC connection with access network; see paragraph [0051]); 
		establishing a packet data network (PDN) connection via the RRC connection (PDN connection; see paragraph [0074]; the Examiner notes that this is done via the RRC layer);
		Atty. Dkt. No.: 1888-75301Page 35 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.storing information identifying a bearer associated with the PDN connection (existing data bearer associated with physical SIM (i.e. first SIM) is identified; see paragraph 
		releasing the RRC connection, wherein the wireless device operates in RRC idle mode after the RRC connection is released (shared RF resource is used for both SIMs, and tunes away from communication using first SIM to second SIM; see paragraphs [0071 - 0072]; device is in idle mode with respect to the tuned away connection when this happens; see paragraph [0033]);
		re-establishing a RRC connection with a cellular base station (RF resource tunes back and forth between communication using the two SIMs; see paragraphs [0071 - 0072]);
		determining whether the bearer associated with the PDN connection is active after re- establishing the RRC connection with a cellular base station (device identifies an existing bearer associated with the first connection see paragraph [0085] and Fig.4 element 412); and
	Walke does not explicitly disclose releasing the PDN connection if the bearer associated with the PDN connection is not active, and attempting to re-establish the PDN connection based at least in part on releasing the PDN connection.

	Watfa discloses:
		releasing the PDN connection if the bearer associated with the PDN connection is not active (WTRU releases bearers if resuming the suspended PDN connection fails; see paragraph [0149]; the Examiner notes that if the PDN connection is no longer active, trying to resume it would fail).
WTRU reselects (i.e. reestablishes based on releasing); see paragraph [0195]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Walke with Watfa by releasing and re-establishing the PDN connection if it isn’t active. This would have been obvious to one of ordinary skill in the art, as this would allow continued communications. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A)	Ramkumar - US 20170150545 A1 - DSDS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464